                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:20-cr-84-SPC-NPM

JONATHAN ANTHONY REID


                                        ORDER1

       Before the Court, pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, is the United

States of America’s Motion for a Preliminary Order of Forfeiture for a Glock

firearm, serial number: BFXW458, and nine rounds of Tulammo

ammunition. (Doc. 59).

       The Court hereby finds that, based on the facts at trial, and the jury’s

finding of guilt on Count One, the assets identified above were involved, or

used, in the offense of the Defendant being a felon in possession of a firearm

and ammunition. (Doc. 55).

       Accordingly, it is hereby

       ORDERED, that for good cause shown:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
        1. The United States’ Motion for Preliminary Order of Forfeiture

           (Doc. 59) is GRANTED.

        2. Pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule

           32.2(b)(2) of the Federal Rules of Criminal Procedure, the assets

           identified above are hereby forfeited to the United States for

           disposition according to law.

        3. This order shall become a final order of forfeiture as to the

           Defendant at sentencing.

        4. The Court retains jurisdiction to address any third-party claim

           that may be asserted in these proceedings, and to enter any further

           order necessary for the forfeiture and disposition of such property.

     DONE AND ORDERED in Fort Myers, Florida on May 12, 2021.




Copies: All Parties of Record




                                      2
